Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 29, 2018

                                      No. 04-18-00728-CV

                                  IN THE INTEREST A.N.J.,

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-PA-02188
                        Honorable Martha B. Tanner, Judge Presiding


                                         ORDER
        This is an accelerated appeal of an order in a suit for termination of the parent-child
relationship that must be disposed of by this court within 180 days of the date the notice of
appeal was filed in the trial court. See TEX. R. JUD. ADMIN. 6.2. Appellant prematurely filed a
notice of appeal, which was deemed filed October 23, 2018. Accordingly, the reporter’s record
was due November 2, 2018. See TEX. R. APP. P. 26.1(b), 35.1(b). The record was not filed.

         On November 8, 2018, the clerk of this court notified the court reporter, David Zarate, by
letter that he is the reporter responsible for the record and that the record was late. Our letter
required the record be filed by November 19, 2018. The record has not been filed and Mr. Zarate
has not otherwise responded to the clerk’s letter.

       We therefore order the court reporter, David Zarate, to file the reporter’s records by
December 5, 2018. The court will not grant any further extension of time to file the record in
the absence of a showing of extraordinary circumstances that prevent the timely filing of the
record and reasonable assurance the record will be completed and filed by the requested
extended deadline.

        Because this is an appeal from the termination of parental rights, “the trial court must
direct the official or deputy reporter to immediately commence the preparation of the reporter’s
record. The trial court must arrange for a substitute reporter, if necessary.” TEX. R. APP. P.
28.4(b)(1). We further order the clerk of this court to serve a copy of this order on the trial
court. See TEX .R. APP. P. 35.3(c) (“[t]he trial and appellate courts are jointly responsible for
ensuring that the appellate record is timely filed”).



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of November, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court